Case 18-34214-bjh11 Doc 61 Filed 04/22/19             Entered 04/22/19 09:25:52     Page 1 of 3



ERIC A. LIEPINS
ERIC A. LIEPINS, P.C.
12770 Coit Road
Suite 1100
Dallas, Texas 75251
(972) 991-5591
(972) 991-5788 - telecopier

PROPOSED ATTORNEY FOR DEBTOR

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION


IN RE:                                       §
                                             §
NOBLE REY BREWING CO., LLC                   §        CASE NO 18-34214
                                             §
                                             §

                          RESPONSE TO MOTION TO LIFT STAY


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:


         COMES NOW, Noble Rey Brewing Co., LLC.(“Debtor”) in the above-styled and

numbered cause, and files this its Response to Motion of JPMorgan Chase to Lift Stay

("Motion"), and in support thereof would respectfully show unto the Court as follows:

         1.    Debtor admits Movant is a creditor of the estate but denies the remaining

allegations contained in paragraph 1 of the Motion.

         2.    Debtor admits the allegations contained in paragraph 2 of the Motion.

         3.    Debtor admits the allegations contained in paragraph 3 of the Motion.

         4.    Debtor admits the allegations contained in paragraph 4 of the Motion.

         5.    Debtor admits the allegations contained in paragraph 5 of the Motion.
Case 18-34214-bjh11 Doc 61 Filed 04/22/19             Entered 04/22/19 09:25:52         Page 2 of 3



       6.      Debtor admits the allegations contained in paragraph 6 of the Motion.

       7.      Debtor cannot admit or deny the allegations contained in paragraph 7 of the

               Motion.

       8.      Debtor admits the first sentence of paragraph 8 of the Motion, but denies the

               remainder of the paragraph.

       9.      Debtor denies the allegations contained in paragraph 9 of the Motion.

       10.     Debtor would show that the Court with the approval of Movant allowed for the

               sale of substantially all of the Debtor’s assets and provided that Movant would

               receive $200,000 from said sale on account of its secured claim. Therefore under

               the terms of the agreement between the parties the secured claim of Movant has

               been paid in full.

       WHEREFORE, PREMISES CONSIDERED, Debtor, Noble Rey Brewing Co., LLC.

respectfully pray this Honorable Court enter an denying the Motion and for such other and

further relief, at law or in equity, to which Debtor may show itself justly entitled.



                                               Respectfully submitted,



                                               ERIC A. LIEPINS, P.C.
                                               12770 Coit Road, Suite 1100
                                               Dallas, Texas 75251
                                               (972) 991-5591
                                               (972) 991-5788 - fax


                                               BY: /s/ Eric Liepins_____
                                                       ERIC A. LIEPINS, SBN 12338110
Case 18-34214-bjh11 Doc 61 Filed 04/22/19         Entered 04/22/19 09:25:52       Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was sent to
Richard Dafoe, 1601 Elm Street, Suite 4100, Dallas, Texas 75201via United States mail on this
the 22nd day of April 2019.

                                           __/s/ Eric Liepins______
                                           Eric A. Liepins
